— In an action to recover damages for medical malpractice, etc., defendant appeals from so much of an order of the Supreme Court, Kings County (Vaccaro, J.), dated January 15,1982, as denied its motion for an order of preclusion as to Items Nos. 3,4 and 7 of plaintiffs’ further bill of particulars, or in the alternative for a direction that plaintiffs serve a supplemental further bill of particulars with respect to those items. Order reversed, insofar as appealed from, with $50 costs and disbursements, and that branch of defendant’s motion seeking a supplemental further bill of particulars with respect to Items Nos. 3, 4 and 7 granted. Plaintiffs are directed to serve the same within 20 days after service upon them of a copy of the order to be made hereon, with notice of entry. In response to Item No. 3 of defendant’s demand for a bill of particulars, which sought particularization of its alleged acts of negligence, plaintiffs provided a further bill of particulars listing 29 items, many of which were vague and overbroad. This unnecessarily broad response failed to particularize and amplify the pleadings, and will not limit proof or prevent surprise at trial (see Paldino v E. J. Korvettes, Inc., 65 AD2d 617). In addition, the further response to Item No. 7 of defendant’s demand, which requested particularization as to plaintiff Angelina Gannotta’s period of confinement, alleging that such period was “approximately one year”, was unnecessarily vague in light of her ability to provide a more accurate response. Finally, the plaintiffs’ further response to Item No. 4 of defendant’s demand, which sought the particulars of any claims of vicarious liability, attempted to assert such claims of vicarious liability against defendant “as to each and all of his [sic] agents, servants, employees, associates, nurses and/or employees as were involved in the care and treatment of the plaintiff”. That response is unacceptable. Plaintiffs have the ability to provide greater specificity with regard thereto. Mollen, P. J., Lazer, Thompson and Gulotta, JJ., concur.